ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review of an eviction order of the Fort Peck Trib*336al Court dated April 13(sic), 2013, the Honorable Marvin Youpee, Jr. presiding. The hearing was apparently held on May 13th, following an initial hearing held on April 29th, 2013.
We reviewed the file, the pleadings and exhibits. Since none of the evidence is disputed on the record, there is nothing to appeal, as our review is based on the Court record. The Order of Eviction is supported by the pleadings and exhibits in the case record. The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. II CCOJ, Section 202.
BASED UPON THE FOREGOING, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review is denied, and it is so ordered.